UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-34451 CREXUS INVESTMENT CORP. (Exact name of Registrant as specified in its Charter) MARYLAND 26-2652391 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 829-0160 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at November 8, 2011 Common Stock, $.01 par value CREXUS INVESTMENT CORP. FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at September 30, 2011 (Unaudited) and December 31, 2010 (Derived from the audited financial statements at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Quarters and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statement of Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) for the Quarters and Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 36 Part II.OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 38 SIGNATURES 39 CERTIFICATIONS 40 i PART I.FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) September 30, 2011 December 31, 2010 Assets: (unaudited) (audited) Cash and cash equivalents $ $ Available-for-sale: Commercial mortgage-backed securities, at fair value, pledged as collateral - Agency mortgage-backed securities, at fair value - Held for investment: Commercial mortgage loans, net of allowance for loan losses of $331 and $224 Preferred equity, net of allowance for loan losses of $38 and $18 Accrued interest receivable Other assets Total assets $ $ Liabilities: Secured financing agreements $ - $ Accrued interest payable - Accounts payable and other liabilities Dividends payable Investment management fees payable to affiliate Total liabilities Stockholders' Equity: Common stock, par value $0.01 per share, 1,000,000,000 authorized, 76,620,112 and 18,120,112 issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements (unaudited). 1 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME(LOSS) (unaudited) (dollars in thousands, except share and per share data) For the Quarter Ended September 30, 2011 For the Quarter Ended September 30, 2010 For the Nine Months Ended September 30, 2011 For the Nine Months Ended September 30, 2010 Net interest income: Interest income $ Interest expense 21 Net interest income Realized gains on sale of investments - - Miscellaneous fee income - - Other expenses: Provision for loan losses - 63 Management fee General and administrative expenses Total other expenses Net income before income tax Income tax - - 1 1 Net income $ Net income per share-basic and diluted $ Weighted average number of shares outstanding- basic and diluted Comprehensive income: Net income $ Other comprehensive income (loss): Unrealized gainon securities available-for-sale Reclassification adjustment for realized gains included in net income - - ) ) Total other comprehensive income (loss) ) Comprehensive income $ See notes to consolidated financial statements (unaudited). 2 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) (dollars in thousands, except per share data) Accumulated Retained Common Additional Other Earnings Stock Par Paid-in Comprehensive (Accumulated Value Capital Income Deficit) Total Balance, December 31, 2009 $ $ $ ) $ ) $ Net income - - - Other comprehensive income - - - Additional expenses from common stock offering - ) - - ) Common dividends declared, $0.36 per share - - - ) ) Balance, September 30, 2010 $ ) Balance, December 31, 2010 $ Net income - - - Other comprehensive loss - - ) - ) Net proceeds from common stock offering - - Net proceeds from common stock offering, with affiliates 50 - - Common dividends declared, $0.78 per share - - - ) ) Balance, September 30, 2011 $ See notes to consolidated financial statements (unudited). 3 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) For the Quarter Ended September 30, 2011 For the Quarter Ended September 30, 2010 For the Nine Months Ended September 30, 2011 For the Nine Months Ended September 30, 2010 Cash Flows From Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of investment premiums and discounts ) ) ) 2 Realized gain on sale of investments - - ) ) Provision for loan losses - 63 Changes in operating assets: Decrease (increase) in accrued interest receivable ) Decrease (increase) in other assets ) ) ) Changes in operating liabilities: Increase (decrease) in accounts payable and other liabilities Increase (decrease) in investment management fee payable to affiliate 29 35 2 Increase (decrease) in accrued interest payable ) ) ) Net cash provided by (used in) operating activities Cash Flows From Investing Activities: Mortgage-backed securities portfolio: Purchases - - ) ) Sales - - Principal payments Loans held for investment portfolio: Purchases net of discount ) Principal payments 34 34 Net cash provided by (used in) investing activities ) ) ) Cash Flows From Financing Activities: Net proceeds (expense) from common stock offerings - - ) Net proceeds from common stock offering with affiliates - - - Proceeds from repurchase agreements - - - Payments on repurchase agreements ) - ) Proceeds from secured financing - - - Payments on secured financing - ) ) - Dividends paid ) Net cash (used in) provided by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental disclosure of cash flow information: Interest paid $ 40 $ $ $ Non cash investing activities: Reduction of unaccretable yield due to principal write-down - - Net change in unrealized gain on available-for-sale securities $ $ $ ) $ Non cash financing activities: Common dividends declared, not yet paid $ See notes to consolidated financial statements (unaudited). 4 CREXUS INVESTMENT CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.Organization CreXus Investment Corp. (the “Company”) was organized in Maryland on January 23, 2008.The Company commenced operations on September 22, 2009 upon completion of its initial public offering.The Company, directly or through its subsidiaries, acquires, manages and finances an investment portfolio of commercial real estate loans and other commercial real estate debt, commercial real property, commercial mortgage-backed securities (“CMBS”), other commercial real estate-related assets and Agency residential mortgage-back securities (“Agency RMBS”) and has elected to be taxed as a real estate investment trust (“REIT”), under the Internal Revenue Code of 1986, as amended.As a REIT, the Company will generally not be subject to U.S. federal or state corporate taxes on its income to the extent that qualifying distributions are made to stockholders and the REIT requirements, including certain asset, income, distribution and stock ownership tests are met. The Company’s wholly-owned subsidiaries, CreXus S Holdings, LLC, CreXus S Holdings (Grand Cayman) LLC, CreXus F Asset Holdings, LLC and CreXus TALF Holdings, LLC (collectively, the “Subsidiaries”), are qualified REIT subsidiaries.As of September 30, 2011, Annaly Capital Management, Inc. (“Annaly”) owned approximately 12.4% of the Company’s common shares.The Company is managed by Fixed Income Discount Advisory Company (“FIDAC”), an investment advisor registered with the Securities and Exchange Commission (“SEC”).FIDAC is a wholly-owned subsidiary of Annaly. 2.Summary of the Significant Accounting Policies (a) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in conformity with the instructions to Form 10-Q and Article 10, Rule 10-01 of Regulation S-X for interim financial statements.Accordingly, they may not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“GAAP”). The consolidated interim financial statements are unaudited; however, in the opinion of the Company's management, all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the financial position, results of operations, and cash flows have been included.These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The nature of the Company's business is such that the results of any interim period are not necessarily indicative of results for a full year.The consolidated interim financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany balances and transactions have been eliminated. (b) Cash and Cash Equivalents Cash and cash equivalents include cash on hand and in money market accounts with original maturities less than 90 days. (c) Agency Residential Mortgage-Backed Securities The Company invests in Agency RMBS representing interests in obligations backed by pools of mortgage loans.Agency RMBS are mortgage pass-through certificates, collateralized mortgage obligations (“CMOs”), and other mortgage-backed securities representing interests in or obligations backed by pools of mortgage loans issued or guaranteed as to principal and/or interest repayment by agencies of the U.S. Government or federally chartered corporations such as Government National Mortgage Association (“Ginnie Mae”), the Federal Home Loan Mortgage Corporation (“Freddie Mac”) or the Federal National Mortgage Association (“Fannie Mae”). The Company holds its Agency RMBS as available-for-sale, records investments at estimated fair value as described in Note 8 of these consolidated financial statements, and includes unrealized gains and losses in other comprehensive income (loss) in the consolidated statements of operations and comprehensive income. From time to time, as part of the overall management of its portfolio, the Company may sell certain of its Agency RMBS investments and recognize a realized gain or loss as a component of earnings in the consolidated statements of operations and comprehensive income utilizing the specific identification method. 5 Interest income on Agency RMBS is computed on the remaining principal balance of the investment security. Premium or discount amortization/accretion on Agency RMBS is recognized over the estimated life of the investment using the effective interest method.Changes to the Company’s assumptions subsequent to the purchase date may increase or decrease the amortization/accretion of premiums and discounts which affects interest income. Changes to assumptions that decrease expected future cash flows may result in an other-than-temporary impairment (“OTTI”). If at the valuation date, the fair value of an investment security is less than its amortized cost at the date of the consolidated statement of financial condition, the Company will analyze the investment security for other-than-temporary impairment.Management will evaluate the Company’s CMBS and RMBS for OTTI at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration will be given to (1) the length of time and the extent to which the fair value has been lower than carrying value, (2) the intent of the Company to sell the investment prior to recovery in fair value (3) whether the Company will be more likely than not required to sell the investment before the expected recovery, (4) and the expected future cash flows of the investment in relation to its amortized cost.If a credit portion ofOTTI exists, the cost basis of the security is written down to the then-current fair value, and the unrealized loss is transferred from accumulated other comprehensive income (loss) as an immediate reduction of current earnings. (d) Held for Investment - Loans The Company's commercial mortgages and loans are comprised of fixed-rate and adjustable-rate loans. Mortgages and loans are designated as held for investment and are carried at their principal balance outstanding, plus any premiums or less discounts which are amortized or accreted over the estimated life of the loan, less estimated allowances for loan losses. (e) Held for Investment - Preferred Equity Interests The Company's preferred equity interests are comprised of fixed-rate assets. Preferred equity interests are designated as held for investment and are carried at their principal balance outstanding, plus any premiums or less discounts which are amortized or accreted over its estimated life, less estimated allowances for losses. (f) Allowance for Loan Losses and Reserve for Probable Credit Losses The allowance for loan losses is a valuation allowance for probable losses inherent in the loan portfolio.The Company evaluates the adequacy of the allowances for loan losses balance on a quarterly basis.When additional allowances are necessary, a provision for loan losses is charged to earnings.The Company’s methodology for assessing the appropriateness of the allowance for loan losses consists of evaluating each loan as follows:the Company reviews loan to value metrics upon either the origination or the acquisition of a new asset.The Company generally reviews the most recent financial information produced by the borrower, net operating income (“NOI”), debt service coverage ratios (DSCR), property debt yields (net cash flow or NOI divided by the amount of outstanding indebtedness), loan per unit and rent rolls relating to each of its assets, and may consider other factors it deems important. The Company reviews market pricing to determine the ability to refinance the asset.The Company reviews economic trends, both macro as well as those directly affecting the property, and the supply and demand of competing projects in the sub-market in which the subject property is located. The Company also evaluates the borrower’s ability to manage and operate the properties.The Company generally does not review loan to value metrics on a quarterly basis. Loans are assigned an internal rating of “Performing Loans,” “Watch List Loans” or “Workout Loans.”Performing Loans meet all present contractual obligations.Watch List Loans are defined as performing loans for which the timing of cost recovery is under review.Workout Loans are defined as loans that are either not performing or the Company does not expect to recover its cost basis. In addition, the Company evaluates the entire portfolio to determine whether a general valuation allowance on the remainder of the loan portfolio is necessary.Although the Company determines the amount of each element of the allowance separately, the entire allowance for loan losses is available to absorb losses in the loan portfolio.The Company charges-off the collateral deficiency on all loans at 90 days past due and, as a result, no specific valuation allowance was maintained at September 30, 2011. 6 The expense for probable credit losses in connection with mortgage loans is the charge to earnings to increase the allowance for probable credit losses to the level that management estimates to be adequate considering delinquencies, loss experience and collateral quality. Other factors considered relate to geographic trends and product diversification, the size of the portfolio and current economic conditions. Based upon these factors, the Company will establish the provision for probable credit losses by category of asset. When it is probable that the Company will be unable to collect the lesser of all amounts contractually due or the estimated terminal value on loans purchased at a discount, the account is considered impaired. Where impairment is indicated, a valuation write-down or write-off will be measured based upon the excess of the recorded investment amount over the net fair value of the collateral, as reduced by selling costs. Any deficiency between the carrying amount of an asset and the net sales price of repossessed collateral will be charged to the allowance for loan losses. (g) Revenue Recognition Interest income is accrued based on the outstanding principal amount of the securities or loans and their contractual terms. Premiums and discounts associated with the purchase of the securities or loans are amortized into interest income over the projected lives of the securities or loans using the effective interest method based on expected cash flows through the expected maturity date. The Company’s policy for estimating prepayment speeds on securities for calculating the effective yield is to evaluate historical performance, consensus prepayment speeds, and current market conditions. (h) Income Taxes The Company has qualified and elected to be taxed as a REIT, and therefore it generally will not be subject to corporate federal or state income tax to the extent that the Company makes qualifying distributions to stockholders and provided we satisfy the REIT requirements, including certain asset, income, distribution and stock ownership tests.If the Company fails to qualify as a REIT and does not qualify for certain statutory relief provisions, the Company would be subject to federal, state and local income taxes and may be precluded from qualifying as a REIT for the subsequent four taxable years following the year in which the REIT qualification was lost. The Company files tax returns in several U.S. jurisdictions, including New York State, and New York City.The 2009 and 2010 tax years remain open to U.S. federal, state and local examinations. (i) Net Income per Share The Company calculates basic net income per share by dividing net income for the period by the weighted-average shares of its common stock outstanding for that period.Diluted net income per share takes into account the effect of dilutive instruments, such as stock options, but uses the average share price for the period in determining the number of incremental shares that are to be added to the weighted average number of shares outstanding.The Company had no potentially dilutive securities outstanding during the periods presented. (j) Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as well as loan loss provisions.Actual results could differ from those estimates. (k) Recent Accounting Pronouncements Presentation Comprehensive Income (ASC 220) In June 2011, FASB released Accounting Standards Update (“ASU”) 2011-05, which attempts to improve the comparability, consistency, and transparency of financial reporting and increase the prominence of items reported in other comprehensive income (“OCI”).The amendment requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of net income and comprehensive income or two separate consecutive statements.Either presentation requires the presentation on the face of the financial statements any reclassification adjustments for items that are reclassified from OCI to net income in the statements.There is no change in what must be reported in OCI or when an item of OCI must be reclassified to net income.This update is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.This update will result in additional disclosure, but has no material effect on the Company’s consolidated financial statements. 7 Assets Receivables (ASC 310) In April 2011, the FASB released ASU 2011-02, “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”.In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that both of the following exist: 1) The restructuring constitutes a concession and 2) The debtor is experiencing financial difficulties.Modifications determined to be troubled debt restructurings that have any credit losses previously measured under a general allowance for credit losses methodology will be impaired individually pursuant to the loan impairment guidelines.This update is effective for interim and annual periods beginning on or after June 15, 2011 with early adoption permitted.The Company has elected early adoption as of January 1, 2011.Adoption of this update had no material effect on the Company’s consolidated financial statements this reporting period. Broad Transactions Fair Value Measurements and Disclosures (ASC 820) In May 2011, FASB release ASU 2011-04 further converging US GAAP and International Financial Reporting Standards (“IFRS”) by providing common fair value measurement and disclosure requirements.The amendments in this Update change the wording used to describe the requirements in US GAAP for measuring fair value and for disclosing information about fair value measurements.These include those that clarify the FASB’s intent about the application of existing fair value measurement and disclosure requirements and those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective for interim and annual reporting periods beginning after December 15, 2011.This update may result in additional disclosure, however will have no effect on the Company’s consolidated financial statements. Transfers and Servicing (ASC 860) In April 2011, FASB issued ASU 2011-03 regarding repurchase agreements.In a typical repurchase agreement transaction, an entity transfers financial assets to a counterparty in exchange for cash with an agreement for the counterparty to return the same or equivalent financial assets for a fixed price in the future.Prior to this update, one of the factors in determining whether sale treatment could be used was whether the transferor maintained effective control of the transferred assets and in order to do so, the transferor must have the ability to repurchase such assets. Based on this update, FASB concluded that the assessment of effective control should focus on a transferor’s contractual rights and obligations with respect to transferred financial assets, rather than whether the transferor has the practical ability to perform in accordance with those rights or obligations.This update is effective for the first interim or annual period beginning on or after December 15, 2011.This update will have no material effect on the Company’s consolidated financial statements. 3. Cash and Cash Equivalents The Company had $47.2 million and $31.0 million of cash equivilents in the form of money market funds held at an independent national banking institution at September 30, 2011 and December 31, 2010, respectively, and earned $1 thousand and $6 thousand for the quarters ended September 30, 2011 and December 31, 2010, respectively.The average cash balance was $19.3 million and $38.2 million with annualized yields on average cash balances of 0.01% and 0.06% for the quarters ended September 30, 2011 and December 31, 2010, respectively. 8 4.Agency Mortgage Backed Securities, Available-for-Sale The following table represents the Company's available-for-sale Agency RMBS portfolio as of September 30, 2011 which are carried at their fair value. The Company held no Agency RMBS as of December 31, 2010. September 30, 2011 (dollars in thousands) Agency RMBS, Gross $ Unamortized premium Amortized cost Unrealized gains Unrealized losses - Fair value $ Actual maturities of Agency RMBS are generally shorter than stated contractual maturities. Actual maturities of the Company's mortgage-backed securities are affected by the contractual lives of the underlying mortgages, periodic payments of principal and prepayments of principal. The following table summarizes the Company's available-for-sale Agency RMBS at September 30, 2011 according to their weighted-average life classifications: September 30, 2011 (dollars in thousands) Weighted Average Life Fair Value Amortized Cost Weighted Average Coupon Less than one year $
